DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because it is not clear what the phrase “an interlocking plug adapted to…” in line 7 is intended to encompass. How does it interlock anything? What is the structure?
Furthermore, the use of "adapted to" throughout the claims makes what follows a functional statement and not a positive limitation because it has been held that the recitation that an element is “adapted to” to perform a function only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchison, 69 USPQ 138. 
In claim 2: the phrase “the interlocking plug and the burr engage each other in a manner that prevents any play or wiggle between therebetween; and an adjustment knob that engages the end of the shaft for locking the interlocking plug within the burr.” is vague as used. It is not clear what manner the applicant is referring to. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tang (US 2009/0078807).
Tang  discloses in Figs, 1-3, a grinder comprising: a housing that includes a ring burr 6; a shaft 3 extending through the ring burr to an end, the shaft having an axis of rotation 4; a burr 8 having an external surface; 5an internal bore of the burr that extends through the burr (where sleeve 16 fits), the internal bore having a surface which is tapered with respect to the axis of the shaft; an interlocking plug 16 shaped to extend through the internal bore of the burr, the interlocking plug having a sidewall surface which is tapered with respect to the axis of the shaft (Fig. 3), such that the sidewall surface abuts the surface of the burr to seat the interlocking 10plug within the burr; wherein the interlocking plug and the burr engage each other in a manner that prevents any play or wiggle between therebetween; and an adjustment knob 28 that engages the end of the shaft for locking the interlocking plug within the burr [0033].
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-8 of U.S. Patent No. 10,413,127, hereafter, US’127. Although the claims at issue are not identical, they are not patentably distinct from each other because they set forth subject matters, which are obvious over each other and only differ in breadth of terminology used. For example, the limitation “a pair of flanges” in claim 1 of the application is an obvious variation in meaning of the limitation “engaging feature” in US’127, because the pair of flanges and the interlocking feature are disclosed as being the same feature. The only difference in these claims is what the curved teeth in both frustoconical burr and the ring burr. This distinction if not inherent would have been well within the scope of one skilled in the art in view most of the cited reference such as Laegdsgaard (US 2016/0015214) disclosing teeth 10 and 11 on the burr ring and teeth 20a and 20b on the frustoconical burr.
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,229,323, hereafter, US’323. Although the claims at issue are not identical, they are not patentably distinct from each other because they set forth subject matters, which are obvious over each other and only differ in breadth of terminology used. For example, the limitation “a pair of flanges” in claim 1 of the application is an obvious variation in meaning of the limitation “an interlocking feature” in US’323, because the pair of flanges and the interlocking feature are disclosed as being the same feature. The only difference in these claims is what the frustoconical burr and the ring burr. This distinction if not inherent would have been well within the scope of one skilled in the art in view most of the cited reference such as Laegdsgaard (US 2016/0015214) disclosing the frustoconical burr.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAYE FRANCIS whose telephone number is (571)272-4423.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelly self can be reached on 5712724520.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FAYE FRANCIS/Primary Examiner, Art Unit 3725